Citation Nr: 0948531	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This case was previously before the Board in May 2009.  The 
May 2009 Board decision determined that new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for PTSD and then remanded the issue of 
entitlement to service connection for PTSD for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that even though the Veteran has specified 
that he is seeking service connection for PTSD, the Veteran's 
claim constitutes a claim for service connection for an 
acquired psychiatric disability, however diagnosed.  As such, 
the claim can not be limited only to the diagnosis that the 
Veteran references, but rather, must be considered a claim 
for service connection for any and all psychiatric 
disabilities clinically indicated.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  While the evidence reflects diagnoses 
for psychiatric disability other than PTSD, including major 
depressive disorder, the issue of service connection for 
psychiatric disability other than PTSD, to include major 
depressive disorder, has yet to be adjudicated by the RO.

The AOJ, in accordance with the Board's May 2009 remand, 
scheduled the Veteran for a VA psychiatric examination.  A 
note in the file reveals that the Veteran failed to appear 
for the scheduled July 2009 VA examination.  Based on the 
circumstances of this case, the Board finds that the AOJ 
should afford the Veteran another opportunity to appear for a 
VA psychiatric examination that addresses the medical matters 
presented by this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service.

Only the Veteran's claimed military 
service stressor of having been exposed 
to mortar attacks while at Long Binh, 
Vietnam, deemed by the Board herein to 
have been verified, should be considered 
by the examiner in determining a 
diagnosis of PTSD.  The examination and 
the report thereof should be in 
accordance with DSM-IV.

2.  The AOJ should then adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD and 
depression.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





